Citation Nr: 1211463	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has been established for:  hearing loss disability (rated 90 percent disabling), tinnitus (rated 10 percent disabling), and hemorrhoids (rated noncompensable). 

2.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has reported having completed the 12th grade.  He has reported work experience as a welder and as a supervisor at an oil refinery.  

Medical evidence of record, including the most recent VA audiological examination in January 2011, show that the Veteran's most significant service-connected disability is his hearing loss.  Speech discrimination was reported to be poor in both ears at the 2011 examination, and audiological testing showed significantly decreased hearing acuity.  The examiner reported that the disability had a significant effect on occupation.  However, the examiner offered an opinion that the hearing loss and tinnitus, in and of themselves, do not preclude employment.  

The Veteran's representative has requested a remand for a new examination.  The representative asserts that the January 2011 opinion was not supported by a rationale with reference to the Veteran's education and work experience.   

The Board has focused on the Veteran's overall service-connected disability picture.  It is emphasized, as noted earlier, that the Veteran's age may not be considered in determining the effect of the service-connected disabilities on the Veteran's ability to engage in gainful employment.  Nevertheless, both of the Veteran's reported occupations appear to involve work in dangerous or potentially hazardous situations.  Such a significant hearing disability would most certainly open the door to an increased probability of serious injury to the Veteran or to others in his vicinity, either from tools or heavy machinery/equipment.  The fact that the Veteran's education is limited to high school together with the fact that his employment for over 40 years did not include jobs other than a welder and oil refinery supervisor diminishes the probability that he could obtain and maintain employment in other fields.  Under the particular circumstances of this case, the Board finds that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and work experience.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  He will have the opportunity to initiate an appeal from the "downstream" issue of the effective date if he disagrees with the determination which will be made by the RO in giving effect to the Board's grant of TDIU.




ORDER

Entitlement to TDIU is warranted.  The appeal is granted to this extent, subject to laws and regulations governing payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


